DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 06/14/2019, 08/01/2019, 07/21/2020, 08/17/2020, 03/10/2021 and 05/18/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 4 recites “”comprising a propylene resin A”. The scope of the claim is confusing given that it is not clear if this refers to the polypropylene recited in claim 1 or a different polypropylene. It is suggested the phrase is amended to recite “comprising a polypropylene resin A as the polypropylene resin”.
6.	Claim 5 recites “”comprising a propylene resin B”. The scope of the claim is confusing given that it is not clear if this refers to the polypropylene recited in claim 1 or a different polypropylene. It is suggested the phrase is amended to recite “comprising a polypropylene resin B as the polypropylene resin”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata I et al. (WO 2013/105552 A1) or alternatively Ishiwata I et al. (WO 2013/105552 A1) in view of Ishiwata II et al. (WO 2009/060944 A1). It is noted that when utilizing Ishiwata I et al., the disclosures of the reference are based on US 2015/0140266 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Ishiwata I et al. are found in US ‘266. It is noted that the disclosures of Ishiwata II et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-7, Ishiwata I et al. disclose a biaxially stretched polypropylene film for a capacitor (see Abstract). The biaxially stretched polypropylene film comprises an isotactic polypropylene having weight average molecular weight of 250,000 to 450,000, Mw/Mn of 7 to 12 and Mz/Mn of 20 to 40 (see Abstract). The isotactic polypropylene has a mesopentad fraction of 94 to 98% (see paragraph 0028). The value of a difference obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M) = 6 from a difference distribution value when Log(M) = 4.5 on a molecular distribution curve thereof is 8% to 20% (see Abstract). The isotactic polypropylene is identical to polypropylene resin A utilized in present invention (see paragraphs 0086, 0087, 0088, 0089, 0090, 0091, 0092, 0093 of published application). The biaxially stretched polypropylene film has a thickness of 1 to 6 microns (see paragraph 0043). The biaxially stretched polypropylene film can be produced by carrying out stretching treatment that includes stretching treatment and ratio (see paragraph 0211) which is identical to that utilized in the present invention (see paragraph 0184 of published application). Further, a metallized polypropylene film for a capacitor can be obtained by metallizing at least one side of the biaxially stretched polypropylene film for a capacitor (see paragraph 0226). Accordingly, Ishiwata et al. disclose a capacitor comprising the metallized film. 
Further, Ishiwata I et al. disclose a mixture of two types of polypropylenes obtained by mixing with a primary resin A (i.e. isotactic polypropylene) an added resin (B) having a weight average molecular weight higher than or lower than the primary resin at about 1 to 40 wt% (see paragraph 0164). Accordingly, amount of primary resin A, i.e. isotactic polypropylene can be 60 to 99 wt%. The aforementioned polypropylene mixed system is preferable since it facilitates the adjustment of low molecular weight components (see paragraph 0164). 
Ishiwata I et al. do not disclose a polypropylene resin B as presently claimed. However, it would have been obvious to one of ordinary skill in the art to use another polypropylene having weight average molecular weight of 250,000 to 450,000, Mw/Mn of 7 to 12, Mz/Mn of 20 to 40, a mesopentad fraction of 94 to 98% and the value of a difference obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M) = 6 from a difference distribution value when Log(M) = 4.5 on a molecular distribution curve thereof is 8% to 20% as polypropylene resin B blended with primary resin A (isotactic polypropylene) such that molecular weight of another polypropylene resin is higher than primary resin A (isotactic polypropylene), and thereby arrive at the claimed invention. The polypropylene resin B is identical to that utilized in the present invention (see paragraphs 0100, 0101, 0102, 0103 and 0104 of published application).
Alternatively, Ishiwata II et al. a biaxially stretched polypropylene film comprising a crystalline isotactic polypropylene resin having a weight average molecular weight of 250,000 -450,000, Mw/Mn of 4-7, a mesopentad content of 94 to 98% and a value of difference obtained by subtracting a differential distribution value when the logarithmic molecular weight Log(M) = 6 from the differential distribution value when the logarithmic molecular weight Long (M) = 4.5 is from 2% to 15% (see Abstract). The polypropylene disclosed by Ishiwata II et al. is identical to polypropylene B that is utilized in the present invention (see paragraphs 0100, 0101, 0102, 0103 and 0104 of published application). The biaxially stretched film is excellent in winding suitability, high withstand voltage characteristics and exhibits high electric capacity (page 17, last paragraph).
In light of motivation for using crystalline isotactic polypropylene resin disclosed by Ishiwata II et al.  as described above, it therefore would have been obvious to one of the ordinary skill in the art to use crystalline isotactic polypropylene resin of Ishiwata II et al. as the polypropylene resin B in Ishiwata I et al. in order to obtain excellent winding suitability, high withstand voltage characteristics and exhibit high electric capacity, and thereby arrive at the claimed invention.
Accordingly, Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. disclose a biaxially stretched polypropylene film comprising polypropylene resin A and a polypropylene resin B, and their amounts identical to that utilized in the present invention (see paragraph 0099 of published application). 
Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. do not disclose biaxially stretched polypropylene film having a molecular orientation coefficient as presently claimed. Ishiwata et al. do not disclose a ratio MTD/MMD as presently claimed.
However, the biaxially stretched polypropylene resin of Ishiwata I et al. has overlapping thickness and polypropylene A with the same weight average molecular weight, Mw/Mn, Mz/Mn, and mesopentad fraction as the present invention as well as overlapping difference DM. Further, Ishiwata discloses polypropylene B that has the same Mz/Mn as the present invention as well as overlapping weight average molecular weight, Mw/Mn, mesopentad fraction, and difference DM as the present invention while alternatively, Ishiwata II et al. discloses polypropylene B with overlapping weight average molecular weight, Mw/Mn, mesopentad fraction, and difference DM as the present invention. Further, the biaxially stretched polypropylene film of Ishiwata I et al. has the same stretching temperatures and stretching ratios as the present invention. Within the overlapping ranges, the biaxially stretched polypropylene resin of Ishiwata I et al. alone, or alternatively, in view of Ishiwata I et al. in view of Ishiwata II et al. is identical to the presently claimed biaxially stretched polypropylene resin, therefore, it is inherent or obvious that the biaxially stretched polypropylene film of Ishiwata I et al. or Ishiwata I et al. in view of Ishiwata II et al. has a molecular orientation coefficient as presently claimed and a ratio MTD/MMD as presently claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787